 In the Matter ofDOLESE&SHEPARD COMPANY1andAMALGAMATEDLOCAL,TRANSPORT WORKERS OFAMERICA, C. I. O.In the Matter Of MATERIAL SERVICE CORPORATIONandAMALGAMATEDLOCAL, TRANSPORT WORKERS OF AMERICA,,C. I. O.In the Matter of CONSUMERS COMPANYandAMALGAMATED LOCAL,TRANSPORT WORKERS OF AMERICA, C. I. O. °In the Matter of CHICAGO GRAVEL COMPANYandAMALGAMATED LOCAL,TRANSPORT WORKERS of AMERICA, C. I. O.In the Matter of NATIONAL STONE COMPANYandAMALGAMATED LOCAL,TRANSPORT WORKERS OF AMERICA, C. I. O.In the Matter of LINCOLN CRUSHED STONE COMPANY and'AMALGAMATEDLOCAL, TRANSPORT WORKERS OF AMERICA, C. I. O.Cases Nos. 13-R-2138, 13-R-2139, 13-R-2142, 13-R-2145, 13-R-2117and 13-R-2148, respectively.Decided May 15, 1944Kirkland, Fleming, Green, MartincCEllis,byof Chicago, Ill., for Dolese and Consumers.,SchradzkecCGould,byMr. Benjanvin Z. Gould,of Chicago, Ill., forMaterial, Service.'Mr. Paul R. Conaghan,of, Chicago, Ill., for Chicago Gravel and,National Stone.'Mr. Dale G. Nicholson,of Joliet, Ill., for Lincoln.Meyers ci Meyers, by Mr. Ben Meyers,of Chicago, I11., andMessrs.John DavidsonandMatt Kearns,both of Chicago, Ill., for the C. I. O.Mr. Samuel H. Shapiro,of Chicago, Ill., for the Laborers.Mr. R. Ganschow,of Chicago, Ill., for the Operating Engineers.Mr. A-. C. D'Andrea,of Chicago, Ill., for the Laborers Council 'andthe-Hod Carriers.Mr. Earl J. McMahon,of Chicago, Ill., for the Building,TradesCouncil.Mr. Victor A. Olander,of Chicago, Ill., for the Federation.Mr. D. M. Burrows,of Chicago, Ill., for the Machinists.Messrs.Henry George BurgerandKenneth M. Hindley,both ofChicago, Ill., for the Teamsters.Mr. David V., Easton,of counsel to the Board.The name of this Company is amended to read as written abo^e pursuant to a stipula-tion made on the record.56 N. L.R. B., No. 102.532-e DOLESE & SHEPARDCOMPANY533DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon separate amended petitions duly filed by Amalgamated Local,Transport Workers of America, C. I. 0., herein called the C. I. 0.,2alleging that questions affecting commerce had arisen concerning therepresentation of employees of Dolese & Shepard, Chicago,Illinois,herein called Dolese; Material Service Corporation, Chicago, Illinois,herein called Material Service; Consumers Company, Chicago, Illinois,herein called Consumers; National Stone Company, Joliet Illinois,herein called National Stone; Chicago Gravel Company, Joliet, Illi-nois, herein.called Chicago Gravel; and Lincoln Crushed Stone Com-pany, Joliet, Illinois, herein called Lincoln, the National Labor Rela-tions Board consolidated the cases and provided for an appropriatehearing upon due notice before Robert E. Ackerburg, Trial Examiner.Said hearing Was held at Chicago, Illinois, on March 20, 24, 27,28, 30,31, April 3, 4, and 8, 1944.The six companies; the C. I. 0.; Construc-tion and General Laborers' District Council of Chicago and Vicinity,A. F. of L., and its affiliate, Sand, Gravel & Crushed Stone Workers'Union, Local 681, herein called the Laborers' Council and the Laborers,respectively; InternationalHod Carriers, Building and CommonLaborers Union of America, A. F. of L., herein called the,Hod Car-riers;Local#150, International Union of OperatingEngineers,A. F. of L., herein called the Operating Engineers; Auto MechanicsUnion, Local #701, International Association of Machinists, A. F. ofL., herein called the Machinists; International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, A. F. L.,herein called the Teamsters; Chicago Building Trades Council, A. F.of L., herein called. the Building Trades Council; and Illinois StateFederation of Labor, A. F. of L.', herein called the Federation, ap'2Theoriginalpetitions were filed by Construction & MaintenanceLocal Industrial Union.Local 1228, CIO, herein called Local 1228.On Januai y 24, 1944, Local 1228requestedand was granted permissionto withdraw the original petitions, and immediatelythereafterthe C I 0.filed the amended petitions in their steadOn December 30, 1943,the membershipof Local 1228 duly resolvedto dissolve the localand to apply for affiliationwith Transport Workers of America, C.I.0.The record con-tainsevidencesufficientto support the conclusion,and we find,that Local1228 was dis-,solved, thatitsmembership and recordswere taken over by the-C. I. 0 , and thatthe lat-ter organization is, in fact,the successorof Local 1228.Furthermore,we find that thefiling of the amended petitionsby the C. I. 0.subsequent to the withdrawal of the originalpetitionsby Local 1228was no more than an amendment of the original petitions made inorder to show a change of affiliationby the petitionerand did not constitute the initiationof new proceedings. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeared, participated, and were afforded full opportunity, to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on,the issues.On, March 27,'1944, Chicago Gravel and Na-tional Stone filed a joint motion for severance of Cases Nos 13-122145and 13-R-2147 from the othercasesin this consolidated proceeding.On March 28, 1944, the Board issued an order denying the motion.,During the course of the hearing, each of the, companies and each ofthe labor organizations, other than the C. I.0., made motions to dismissthe petitionsThe Trial Examiner reserved ruling upon these motionsfor the Board. ,For reasons herein stated, the motions of Dolese,Material Service, and Consumel's, as well as those of the intervening'labor organizations affecting employees of these three companies, aregranted; the motions of Chicago Gravel, National Stone, and Lincoln,as well as those of the intervening labor organizations affecting em-ployees of these three companies, are denied.3The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded'an opportunity to file briefswith the Board.Upon the entire record in the consolidated proceeding, the Boardmakes the following:°FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESDolese & Shepard Company, an Illinois corporation with its plantlocated at McCook, Illinois, and its principal office located in Chicago,.Illinois, is engaged in the business of producing, selling, and distribut-ing crushed rock of various grades.During the year 1943, the grossincome received by Dolese from the sale of all its, products exceeded$400,000, approximately 27 percent -of which represents the value ofproducts shipped to points located outside the State of Illinois.Material Service Corporation, an Illinois corporation with its prin-cipal office located in Chicago, Illinois, is engaged in the production,sale, and distribution of crushed rock, gravel, coal, and various build-ing materials.For this purpose, it operates, in addition to its ownfacilities, those of two subsidiary corporations, Thornton Quarries.Corporation and-Stearns Lime and Stone Company,' as well as facili-ties in the State of Kentucky.During the year 1943 its sales ex-ceeded $6,000,000 in value, approximately 20 percent of which repre-9 In addition, subsequent to the close of the hearing, Chicago Gravel filed a motion anda brief in support' thereof with the Board on April 24, 1944, seeking a dismissal of CaseNo. 13-R-2145.On April 27, 1944, National Stone filed a similar motion and supportingbrief seeking dismissal of Case No 13-R-2147. In accordance with our rulings on themotions made' by these' companies at the hearing, these motions are hereby denied.4The operations of these, subsidiaries are considered, herein as operations of MaterialService. DOLESE & SHEPARDCOMPANY535sents.the value of crushed rock and gravel products produced in,theState of Illinois and transported to points located outside the Stateof Illinois.Consumers Company, a Delaware corporation with a general officelocated in Chicago, Illinois, is engaged in the production, sale, anddistribution of gravel, crushed rock, coal, ice, and various buildingmaterials.During the year 1943 sales of its rock and gravel productsoriginating in the State of Illinois exceeded $2,000,000 in value, ofwhich more than 20 percent represents the value of products shippedfrom points located within the State of Illinois to points locatedoutside that State.Chicago Gravel Company, an Illinois corporation with offices .lo-and crushed gravel at, three locations within the State of -Illinois.During the year 1943 it sold and shipped products,to points locatedoutside the State, of Illinois amounting in value to more than$100,000.National Stone Company, an Illinois corporation with offices atJoliet, Illinois, is engaged in the production, sale, and distributionof crushed rock.During the year-1943, its total sales exceeded $330,-000 in value, of which products valued in excess of $10,000 were shippedto points located outside the State of Illinois, products 'valued atapproximately $21,000 were sold to railroads which shipped them topoints located outside the State of Illinois, products valued it about$34,000 were sold to' interstate carriers, products valued at approxi-mately $22,000 were sold to agencies. of the United States Govern-ment, and products valued at about $24,000 were sold to contractorsfor use on projects financed by agencies of the United States Govern-ment:Lincoln Crushed Stone Company, an Illinois corporation with officeslocated at Joliet, Illinois, is engaged in the production, sale, Rnd dis-tribution of crushed stone.During the year 1943 it sold, more than325,000 tons of products valued in excess of $250,000.Of these amounts,about 4.5 percent represents the value and tonnage of products shippeddirectly to points located outside the State of Illinois; about 3 per-cent represents the value and tonnage.of products sold,at the quarrybut shipped by the buyer to points located- outside'the State of Illi-nois; approximately 8.5 percent represents the value and tonnage ofproducts sold within the State of Illinois, but' subsequently shippedto points located outside that State; approximately ,28 percent repre-sents the value and tonnage of products sold to railroads and inter-state carriersfor,use asballast; and about 15 percent represents thevalueand tonnage of products sold to the United States Governmentor to contractors engaged in war work. 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that each of these companies is engaged in commerce withinthe meaning of the Act.U. THE ORGANIZATIONS INVOLVEDAmalgamated Local, Transport Workers of America, is, a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees 'of the companies. 'Sand, Gravel_& Crushed Stone Workers', Union, Local 681, of theConstruction and General Laborers' District Council of Chicago andVicinity; Local #150, international Union of Operating Engineers;and Auto Mechanics Union, Local #701, International Association ofMachinists, are labor organizations affiliated with the AmericanFederation of Labor, admitting to membership, employees of thecompanies .,5III. THE QUESTIONSCONCERNINGREPRESENTATION;THE ALLEGED QUESTIONSCONCERNING REPRESENTATION,On- or about September 30, 1943, the C. I. O. requested recognitionfrom Dolese, Material Service, and Consumers, as the collective bar-'gaining representative of their employees.Thereafter, on or aboutOctober 30, 1943, the C. I. O. made similar requests of Chicago Gravel,National Stone, and Lincoln.Each of these companies is operating atpresent under-collective bargaining agreements, either oral or written,with the Laborers and the Operating Engineers. In addition, Ma-terial Service is operating under a contract with the Machinists, cov-ering certain employees in the unit sought by the C. I. 0.e- ,Chicago Gravel had executed annual contracts with the Laborersfor the years 1942 and 1943 covering certain classifications of employeesat its Hammond, Plainfield, and Rockdale, Illinois, plants. In view ofthe notice of the C. I. 0., which appears to have affected only em-ployees of the Plainfield and Rockdale plants, Chicago Gravel executed.awritten agreement with the' Laborers on November 29, 1943, for theyear 1944, covering only employees engaged at the Hammond plant,and orally agreed with this labor organization upon- terms and con-ditions ofemployment affecting' the 'employees at the Plainfield andRockdale plants.Chicago Gravel's current contract with the Operat-ing Engineers, although effective as of June 1, 1943, was actually exe-5The record discloses that the Teamsters,the Laborers'Council,-the Hod Carriers, the'Building Trades Council,and the Federation, labor organizations affiliated with the Ameri-,can Federation of Labor, despite their appearances at the hearing,have no immediate in-terest in the representation of employees affected by this consolidated proceeding.Since,as later noted,we find that no questions affecting commerce have arisen concern-ing the representation of employees of Dolese,Material Service,and' Consumers,we shallnot treat with the contracts between these companies'and the Laborers and Operating En-gineers, or with the contract between Material Service and the Machinists.1 DOLESE & SHEPARD COMPANY537cuted in January 1944, subsequent to the notice given by the C. I. O.An oral agreement, or an agreement executed after notice of represen-tation claims of a rival labor organization, does not constitute a.barto a current determination of representatives.'Nor does a contractcovering a unit which the Board deems to be inappropriate precludea present determination of 'representatives of employees.",Accord-ingly, we find that none of the contracts, either written or oral, between,Chicago Gravel on the one hand, and the Laborers or the OperatingEngineers on the other, constitutes a bar to this proceeding.The most recent written agreement between National Stone andthe Laborers expired at the end of 1943, and, was orally extended bythem.Consequently, it does not act as a bar to a current determinationof representatives.9With respect to this company's bargaining re-lations with the Operating Engineers, the record discloses a conflictin testimony.The president of National Stone testified that hiscompany was represented by the vice president of Consumers, who,together with other members of an employers' committee, executed acontract with the Operating Engineers; that this contract expired onMay 31, 1943; and that representatives of the Operating Engineershad informed him that the contract hid been renewed.This witnessfurther testified that he did not sign the contract, but that it was signedby' members of the employers' committee.The vice president ofConsumers testified that he represented National Stone as well as hisown company at meetings of the employers' committee with the Oper-ating Engineers in the negotiations which resulted in the most recentcontract between that labor organization and Dolese', Consumers, Ma-terial Service, and a fourth company.He further stated that this con-tract was executed in 1941, and that he did not sign it on behalf ofNational Stone.The operating Engineers' did not introduce intoevidence at the hearing any contract between it and National Stone.Despite the contention of National Stone that the renewal of the alleged1943 contract bars this proceeding, insofar as it relates to its employees,we are of the opinion and find that the present relation's between theOperating Engineers and that company are governed by an oralagreement at best, which does not foreclose a present determinationof representatives.'°As in the case of National Stone, the most recent contract betweenLincoln and the Laborers expired in 1943, has, been orally extended by'1Matter of Eicor, Inc.,46 N. L It. B. 1035;Matter of Sterling Engine Company,44N. L. It. B. 191.8 CfMatter of Kinnear Manufacturing Company,4 N. L. It. B. 773. As hereinafterindicated,we are of the opinion that employees of the Hammond plant of Chicago Graveldo not alone constitute an appropriate unit.eMatter of lficor, Inc,supra.-10Matter ofEicor,Inc.,supra. t538DECISIONSOF NATIONAL LABORRELATIONS BOARD-the parties; and cannot serve to bar the instant proceeding.With re-spect to the bargaining relations between Lincoln and the Operating,Engineers, no contract is asserted by either of these parties as a barto a determination of representatives.hearing, indicates that the C. I. O.' represelits a substantial numberof employees in the units of employees of Chicago Gravel, NationalStone, and Lincoln, alleged by it to be appropriate 11`i-We find that questions affecting commerce have- arisen concerningthe representation of employees of Chicago Gravel, National Stone.and Lincoln, with the meaning of Section 9 (b) and Section 2 (6) and(7) of the Act.Inasmuch as the other units sought by the C., 1. O. are herein foundto be inappropriate, we find that no questions affecting commerce havearisen concerning the representation of employees of Dolese, MaterialService, and Consumers.,,-'IV. THE APPROPRIATE UNITS; THE ALLEGED APPROPRIATE UNITSThe C. I. O. , seeks six separate 'company-wide units 12 comprised ofallproduction and maintenance employees, including all, quarry,crusher and dust plant workers, operating engineers, and watchmen,employed by Dolese, Material Service, Consumers, Chicago Gravel,National Stone, and Lincoln, but, excluding clerical employees, driversof truck vehicles outside of buildings,13 and supervisory employeeswithin the meaning of the Board's customary definition.14Dolese,Material- Service, and 'Consumers contend that their employees; to-gether with those of Elmhurst-Chicago Stone Company, not a partyto this, proceeding and herein called Elmhurst, properly constitute asingle multiple-employer unit.Chicago Gravel contends that the em-iiThe Trial Examiner's statement with respect to the'designations submitted by theC. I. 0: bearing apparently genuine original signatures of persons whose names appear uponthe pay rolls of Chicago Gravel, National Stone, and Lincoln, may be summarized asfollows :'(1)The Plainfield and Rockdale plants of Chicago Gravel employed 49 employees onNovember 14, 1943,and the C. I 0 submitted 32 designations ;(2)National Stone employed 28 employees on December 6, 1943,and the C.J.O. sub-mitted 8 designations ;(3)Lincoln employed 25 employees on December 4, 1943,and the C. I. 0 submitted 12designations.The Operating Engineers and the Laborers,inter alia,apparently rely upon their con-tracts pith these companies as evidence of their interest in this proceeding.12Although it originally sought to represent the employees of Chicago Gravel at the Tat-ter's Plainfield and Rockdale plants,the C I. 0 stated that it did not oppose an electionamong all the employees of that company,including those engaged at the Hammond plant.13These employees are currently represented by the Teamsters, and are not involved inthis proceeding.14Of, the six companies,Material Service' and Consumers engaged employees currently'represented by the Machinists;the C. I. 0 does not seek to represent such employeesengaged by Consumers,but does wish to represent those employed by Material Service. DOLESE & SHEPARDCOMPANY'539ployees at each of its three plants constitute three separate appropriateunits.Moreover, all six companies and the, Laborers, OperatingEngineers, and`. Machinists contend that the employees of the com-panies 'should form units identical' with those represented by thesethree labor organizations.The record discloses that Dolese, Material Service, Consumers, and,Elmhurst conduct approximately 90 percent of the sand and gravelbusiness in Chicago and its immediate vicinity.Representatives ofeach of these four companies have customarily met over a long periodof time with representatives of the Laborers and the Operating,,Engineers for the purpose of negotiating hours, wages, and other conditions of employment covering employees of these companies in unitsrepresented by these labor organizations 15As a result of thesenegotiations, identical contracts were executed, yearly between theLaborers on the one hand, and representatives of each of the companieson the other.The most recent agreement between the 'OperatingEngineers, and these four companies'is a single document which wasexecuted by all of them.The_customary procedure of these companieswas to have' representatives from each meet together as a group, de-cide upon a common course of action, and then enter into negotiationswith the Operating Engineers and Laborers.Upon completion' ofthe' negotiations, the committee member's then executed either identicalcontracts or a single contract with these labor organizations.Onoccasion, one member of the employers' committee was authorized tospeak for others in,the latter's absence, and the record discloses oneinstance in which a grievance was taken up by a labor' organizationwith the committee. In view of these circumstances; we are of theopinion that the four companies have, without combining themselvesinto a formal association, conducted negotiations with the OperatingEngineers and the Laborers covering their respective production andmaintenance employees upon a joint basis, and/that these employeescan be more properly, represented in a single- multiple-employer unit isAccordingly, we find that the units sought in Cases Nos. 13-R-2138,13-R-2139, and 13-R-2142 are inappropriate"-6'As previously noted, Chicago Gravel operates three plants in Illi-nois, only two of which appear to be covered, by the petition of theC. I. O.The record discloses that' in 1942 and 1943, all three plantswere embraced by a single contract with the Laborers.- Absent any15'Contracts of the four companieswith the Operating Engineers date back to around1911 ; those with the Laborers date back to 1989. Each of these contracts includes,ranteraba,provisions for grievance and arbitration procedure, holidays; and union security, aswell as wages, hours, and other conditions of employment.11Material Service and Consumers are the only two companies having contracts with theMachinists.In the absence of evidence to the contrary,it is reasonable to assume thatthese two companies acted in concert in their negotiations with the Machinists.17 SeeMatter of George F. Carleton & Co.,Inc., et al,54 N. L. R. B. 222.I 540DECISIONS OF - NATIONAL 'LABOR RELATIONS BOARDcontradictory evidence, the contract dated June 1, 1943, covering theyear 1944, between Chicago Gravel and the Operating Engineers, issufficiently,general in terms to warrant the inference that it appliesto the three plants of the company.The record discloses that allplants of Chicago, Gravel are under a single general superintendent,,and'there is some evidence that employees may, perform-their dutiesat any of these plants in accordance with the desires of the company.,We are of the opinion that, under these circumstances, employees ofthe three'plants of Chicago Gravel should together form the basis forthe establishment of the appropriate units.The history of collective bargaining between Chicago Gravel, Na-tional'Stone, and Lincoln on the one hand, and the-Laborers and theOperating Engineers on the other 18 shows that the production and'maintenance employees of each of these companies have been bargainedfor collectively in two units, one consisting of a craft group, repre-sented by the Operating Engineers, and the other of a residual groupof production and maintenance employees represented by the Laborers.This relationship dates back over a considerable number of years,19and amply supports a finding that the groups represented by theLaborers and the Operating Engineers are separate and distinct ap-propriate units.-,We find that all engineers on shovels and draglines, crane operatorsand shovel cranemen, locomotive engineers, engineers on cranes, der-ricks, hoisters, cableways,' and other equipment used for handling ma-terial after it leaves the pit, firemen and oilers,. of Chicago Gravel -'(including employees at its Plainfield, Rockdale, and Hammond opera-tions),National Stone, and Lincoln, but excluding superintendents,foremen, other supervisory employees with-authority to hire, promote.discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and all other employ-ees of the companies, constitute three separate units appropriate forthe purposes of collecting bargaining, within the meaning of Section "9 (b) of the Act.We further find that all production-and maintenance employees ofChicago Gravel' (including employees at its Plainfield,' Rockdale, andHammond operations), National Stone, and Lincoln, including allquarry, crusher and dust 'plant workers, working foremen, and watch-men, but excluding clerical employees, drivers of truck vehicles outsideof buildings, and all engineers on shovels and draglines, crane oper-None of these companies has a contract with the T4achimsts.The Laborers has had contracts with each of these companies since 1939. The Oper-ating Engineers has had bargaining relations with National Stone dating back to 1911,and with Chicago Gravel for at least 20 years. The record shows that for "many" yearsLincoln has recognized the Operating Engineers as the bargaining representative for certain -of its employees. DOLESE & SHEPARDCOMPANY541ators, shovel cranemen, locomotive engineers, engineers on cranes, der-ricks, hoisters, cableways, and other equipment used for handling ma-terial after it leaves the pit, firemen, oilers, superintendents, foremen,and other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute three separateunits appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMiNATION OF REPRESENTATIVES^Ve, shall direct that the questions concerning representation whichhave arisen be, resolved by six separate elections by secret ballotamong the employees in the appropriate units who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor RelaMons Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules,and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chicago Gravel,Company, Joliet, Illinois, National Stone Company, Joliet, Illinois,and Lincoln Crushed ,Stone Company, Joliet, Illinois, six separateelections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElections, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, among the following appropriateunits of employees of Chicago Gravel Company (including employeesat its Plainfield, Rockdale, and. Hammond, Illinois, operations), Jo-liet,Illinois,National Stone Company, Joliet, Illinois, and LincolnCrushed' Stone Company, Joliet, Illinois, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who' did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho Have since quit or been discharged for cause and'have not beenrehired or reinstated prior to the date of the elections:(1) 'All engineers on shovels and draglines, crane operators andshovel cianemen; locomotive engineers, engineers on cranes, derricks, 542-DECISIONS OF NATIONAL LABOR RELATIONS BOARDhoisters, cableways, and *other equipment used for handling materialafter it leaves the pit, firemen, and oilers, excluding superintendents,foremen, and. other supervisory employees with 'auth'ority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively 'recommend such action, and allother employees of'the companies, to determine whether they desireto be represented by Local #150, International Union of Operating-Engineers, - affiliated with the American Federation of Labor, of byAmalgamated Local, Transport Workers of America, C. I. 0., forthe purposes of collective bargaining, or by neither;(2)All ' production and maintenance employees, including all, -quarry, crusher and dust plant workers, working foremen, and watch-men, but excluding clerical employees, all drivers of truck vehicles out-side of buildings, and, all engineers on shovels and draglines, craneoperators, shovel cranemen, locomotive engineers, engineers,on cranes,derricks, hoisters, cableways, and other equipment used for handlingmaterial after it- leaves the pit, firemen, oilers, superintendents, fore-men, and other supervisory employees with authority to hire, promote, _discharge, discipline, or otherwise effect changes in the status of em- -ployees, or effectively recommend such] action, to determine whetherthey desire to be represented by Sand, Gravel and Crushed StoneWorkers Union, Local 681, A. F. of L., or by Amalgamated Local,,Transport Workers of America, C. I. 0., for the purposes of collectivebargaining, or by-neither.ORDERIT ISHEREBY ORDEREDthat the separate petitions filed by Amal-gamated Local, Transport Workers of America, C. I. -0., for inves-tigation, and certification, of representatives of the employees of Dolese&,Shepard, Case No. 13-R-2138; Material Service Corporation, CaseNo. 13-R-2139; and Consumers Company, Case No. 13-R-2142, be,and they hereby are, dismissed.